        Case 5:16-cv-04276-EGS Document 159 Filed 01/21/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                       : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                     :
CASUALTY INSURANCE COMPANY; ALLSTATE                       :
VEHICLE & PROPERTY INSURANCE COMPANY                       :
                                                           :
                      v.                                   :
                                                           : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                             :


DEFENDANT ELECTROLUX HOME PRODUCTS, INC.’S MOTION TO STAY TRIAL

       Defendant Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,

Nicholson Law Group LLC, files the within Motion to Stay Trial, and avers as follows:

       1.     Electrolux hereby moves this Honorable Court for entry of an Order staying trial in

this matter until the United States government reopens.

       2.     In support thereof, Electrolux simultaneously files herewith and incorporates herein

by reference its supporting Memorandum of Law.

                                                 Respectfully submitted,

                                                 NICOLSON LAW GROUP LLC

                                         BY:     /s/ Melissa L. Yemma
                                                 CHERYL M. NICOLSON, ESQ.
                                                 Attorney I.D. No. 57422
                                                 MELISSA L. YEMMA, ESQ.
                                                 Attorney I.D. No. 92194
                                                 Rose Tree Corporate Center II
                                                 1400 N. Providence Road, Suite 6035
                                                 Media, PA 19063
                                                 (610) 891-0300
                                                 nicolson@nicolsonlawgroup.com
                                                 yemma@nicolsonlawgroup.com
      Case 5:16-cv-04276-EGS Document 159 Filed 01/21/19 Page 2 of 4




                                     JONATHAN F. FECZKO, ESQ.
                                     Admitted Pro Hac Vice
                                     TUCKER ELLIS LLP
                                     950 Main Avenue, Suite 1100
                                     Cleveland, OH 44113
                                     (216) 696-3161
                                     jonathan.feczko@tuckerellis.com

                                     Attorneys for Defendant Electrolux Home
                                     Products, Inc.

DATE: January 21, 2019
        Case 5:16-cv-04276-EGS Document 159 Filed 01/21/19 Page 3 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                        : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                      :
CASUALTY INSURANCE COMPANY; ALLSTATE                        :
VEHICLE & PROPERTY INSURANCE COMPANY                        :
                                                            :
                      v.                                    :
                                                            : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                              :


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Defendant, Electrolux Home Products,

Inc.’s Motion to Stay, was served electronically on the date stated below, upon the following:

                                 Raymond E. Mack, Esquire
                                 Patrick A. Hughes, Esquire
                                    de Luca Levine, LLC
                                    Three Valley Square
                            512 E. Township Line Road, Suite 220
                                    Blue Bell, PA 19422

                                                NICOLSON LAW GROUP LLC

                                                /s/ Melissa L. Yemma
                                                CHERYL M. NICOLSON, ESQ.
                                         BY:    Attorney I.D. No. 57422
                                                MELISSA L. YEMMA, ESQ.
                                                Attorney I.D. No. 92194
                                                Rose Tree Corporate Center II
                                                1400 N. Providence Road, Suite 6035
                                                Media, PA 19063
                                                (610) 891-0300
                                                nicolson@nicolsonlawgroup.com
                                                yemma@nicolsonlawgroup.com



                                                JONATHAN F. FECZKO, ESQ.
                                                Admitted Pro Hac Vice
      Case 5:16-cv-04276-EGS Document 159 Filed 01/21/19 Page 4 of 4




                                    TUCKER ELLIS LLP
                                    950 Main Avenue, Suite 1100
                                    Cleveland, OH 44113
                                    (216) 696-3161
                                    jonathan.feczko@tuckerellis.com

                                    Attorneys for Defendant Electrolux Home
                                    Products, Inc.

DATE: January 21, 2019
